DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having Application No. 16/716,759 filed on 12/17/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CON of Non Provisional Application 15/693,685 filed on 9/01/2017 now Patent 10,565,165 B2, which is a CON of Non Provisional Application 15/162,496 filed on 5/23/2016 now Patent 9,753,938 B2, which is a CON of Non Provisional Application 13/655,263 filed on 10/18/2012 now Patent 9,348,538 B2.

Drawings
The applicant's drawings filed on 12/17/2019 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 2/24/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of ¶ 0031, and Figure 2 in the instant disclosure. Therefore, the method of claims 1-7 is statutory under 35 U.S.C. § 101

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
	Claims 1-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the US Patent number
9,753,938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter overlaps in scope.	Initially, it should be noted that the present application and US Patent number
9,753,938 B2 have the same inventive entities. The inventor and/or assignee for the
US Patent and the present application are Damarugendra Mallaiah and Jayanta Basak as the inventors and NetApp Inc. as the assignee.


896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND
COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

	As per claims 1 and 8, the claims recite “evaluating characteristics of a data object to determine a deduplication priority of the data object based upon a projected likelihood that deduplication of the data object will reduce storage consumption within a storage device” which contains subject matter (i.e., the underlined feature) that was not described in the specification.

	As per claim 15, the claim recites “evaluate characteristics of a data object against aggregated statistical information of whether deduplication of data objects with the characteristics resulted in storage consumption savings to determine a deduplication priority of the data object based upon a projected likelihood that deduplication of the data object will reduce storage consumption within a storage device” which contains subject matter (i.e., the underlined feature) that was not described in the specification.

	As per claims 1, 8 and 15, the claims recite “performing post-processing deduplication for the data object based upon the deduplication priority being less than a deduplication probability threshold” which contains subject matter that was not described in the specification.

claim 6, the claim recites “performing the post-processing deduplication based upon a determination that a current system load demand is below a threshold” which contains subject matter that was not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 8 and 15, the claims recite “evaluating characteristics of a data object to determine a deduplication priority of the data object” which renders the claims indefinite. The claims and the specification provide no guidance as what are the characteristics and how the “characteristics” are being evaluated? How the step “evaluating” is to be accomplished in order to determine the “deduplication priority”? And how/what the “deduplication priority” is to be defined and/or recognized as such. There appear to be missing essential elements. Clarification is respectfully required.

	As per claims 1 and 15, the claims recite “performing post-processing deduplication for the data object based upon the deduplication priority being less than a deduplication probability threshold” which renders the claims indefinite. The claims provide no guidance as what is the deduplication probability threshold and how the “deduplication probability threshold” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	As per claim 8, the claim recites “determining a deduplication probability threshold based upon performance metrics” which renders the claim indefinite. The claim provides no guidance as what is the “deduplication probability threshold” and what/how are the “performance metrics” is to be defined and/or recognized in order to be used to determine the “deduplication probability threshold”? There appear to be missing essential elements. Clarification is respectfully required.	

	As per claim 8, the claim recites “performing post-processing deduplication for the data object based upon the deduplication priority being less than the deduplication probability” which renders the claim indefinite. The claim provides no guidance as what is the deduplication probability and how the “deduplication probability” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“evaluating characteristics of a data object to determine a deduplication priority of the data object; and
performing post-processing deduplication for the data object based upon the deduplication priority being less than a deduplication probability threshold”, as recited in the independent claims 1, 8 and 15

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/22/2021